DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This communication is in response to the amendment/remarks received on 03/24/2021. 

Status of Claims
Claims 1-20 remain pending in this application.

Response to Arguments
Applicant’s arguments, see Remarks, filed 03/24/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 102(a)(1) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Vij et al. (US 2012/0197580 A1).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vij et al. (hereinafter Vij) (US Patent Application Publication No. 2012/0197580 A1).

As per claim 1, Vij discloses an interface module operable to interrupt unsafe commands that originate from a remote command device from being passed to a patient-applied apparatus, the interface module comprising: 
a circuit support base configured to operably couple to a medical device (Vij teaches “a ventilator-testing device system” and “the ventilator breathing circuit 112” in par. 31); 
a communication module mechanically supported by the circuit support base and comprising a first wireless interface adapted for communicating with a mobile communication device (MCD) over a wireless communication link, wherein the communication module is configured to generate a command signal in response to predetermined wireless signals received from the MCD (Vij teaches “a testing device that includes: an electrical connection device that electrically connects a medical device to a testing device; a software module on the testing device that interacts with a software module on the medical device and sends simulation commands to the software module on the medical device via the electrical connection device;” in par. 11-Examiner considers that the testing device is a mobile communication device (MCD)); and, 
a validation module mechanically supported by the circuit support base and in operable communication with the communication module, the validation module operable to determine whether to deliver the generated command signal to the medical device for execution by the medical device (Vij teaches “a software module on the testing device that interacts with a software module on the medical device and sends simulation commands to the software module on the medical device via the electrical connection device; a medical device reader that receives response data from the software module generated by the medical device in response to the simulation commands, wherein the medical device generates the response data by analyzing simulation data generated in response to the simulation commands as if the simulation data were monitored data derived from the hardware within the medical device; and a determination module in communication with the medical device reader, the determination module is adapted to determine if the response data are at least one of within an acceptable range and the same as expected medical device response data” in par. 11), the validation module comprising: 
a module output interface operable to communicate commands from the validation module to the medical device for execution by the medical device (Vij teaches “a software module on the testing device that interacts with a software module on the medical device and sends simulation commands to the software module on the medical device via the electrical connection device; a medical device reader that receives response data from the software module generated by the medical device in response to the simulation commands, wherein the medical device generates the response data by analyzing simulation data generated in response to the simulation commands as if the simulation data were monitored data derived from the hardware within the medical device; and a determination module in communication with the medical device reader, the determination module is adapted to determine if the response data are at least one of within an acceptable range and the same as expected medical device response data” in par. 11); and, 
a validation controller operably coupled to receive the generated command signal from the communication module, wherein the validation controller is further configured: 
to communicate with the MCD to execute, on the MCD, a first predetermined set of validation protocols according to a first predetermined validation schedule (Vij teaches “the determination module is adapted to determine if the response data are at least one of within an acceptable range and the same as expected medical device response data” in par. 11 and “"expected ventilator system response data" is an appropriate ventilator response generated in the appropriate amount of time to the simulation data sent by the software module. The response data are appropriate or proper if the response data are within an acceptable range or are the same as the expected ventilator system response data. The response data are not proper if the response data are not within an acceptable range or are not the same as the expected ventilator system response data” in par. 47); and, 
(ii) to determine whether the MCD responds to the first set of validation protocol according to a first set of predetermined performance criteria (Vij teaches “the determination module 218 determines that the ventilator system 101 is not functioning properly. Accordingly, in this embodiment, a pass-fail indicator 212 notifies the user that the ventilator system 101 failed the test performed by the testing device 122 on the ventilator system 101. If the determination module 218 determines that the response data are within an acceptable range or the same as the expected ventilator system response data, the determination module 218 determines that the ventilator system 101 is functioning properly” in par. 56), 
wherein, in response to determining that the MCD response does not meet the first set of predetermined performance criteria, the validation controller is configured not to transmit the generated command signal via the module output interface to the medical device for execution by the (Vij teaches “if the determination module 218 determines that the ventilator 101 did not execute an alarm in the predetermined amount of time in response to the simulation commands, the determination module 218 determines that the ventilator system 101 is not functioning properly. In this embodiment, if the determination module 218 determines that the ventilator 101 did execute an alarm within the predetermined amount of time in response to the simulation commands, the determination module 218 determines that the ventilator system 101 is functioning properly” in par. 57).

As per claim 2, Vij discloses the interface module of claim 1, wherein, in response to determining that the MCD response meets the first set of predetermined performance criteria, the validation controller is configured to transmit the generated command signal via the module output interface to the medical device for execution by the medical device (Vij; par. 55).

As per claim 3, Vij discloses the interface module of claim 1, wherein the validation controller is further configured: 
to communicate with the MCD to execute, on the MCD, a second predetermined set of validation protocols according to a second predetermined validation schedule (Vij teaches “a) repeatedly sending simulation commands to a ventilator system via a testing device electrically connected to the ventilator system; b) repeatedly receiving a ventilator system response to the simulation commands; c) repeatedly recording the ventilator system response to the simulation commands as response data on the testing device; and d) repeatedly comparing the response data to expected ventilator system response data.” in par. 13-17); and, 
(iv) to determine whether the MCD responds to the second set of validation protocol according to a second set of predetermined performance criteria (Vij; par. 13-17), 
wherein, in response to determining that the MCD response does not meet the second set of predetermined performance criteria, the validation controller is configured not to transmit the generated command signal via the module output interface to the medical device for execution by the medical device (Vij; par. 44).

As per claim 4, Vij discloses the interface module of claim 3, wherein, in response to determining that the MCD response meets the first set of predetermined performance criteria and the second set of predetermined performance criteria, the validation controller is configured to transmit the generated command signal via the module output interface to the medical device for execution by the medical device (Vij; par. 13-17 and 44).

As per claim 5, Vij discloses the interface module of claim 1, wherein the wireless communication link comprises a modulated radio frequency (RF) electromagnetic signal encoded with command data information according to a predetermined communication protocol (Vij; par. 51).

As per claim 6, Vij discloses the interface module of claim 1, wherein the wireless communication link comprises a modulated optical signal encoded with command data information according to a predetermined communication protocol (Vij; par. 49).

As per claim 8, Vij discloses the interface module of claim 1, the validation module further comprising a data store containing a program of instructions that, when executed by the validation controller, cause the validation controller to perform operations to validate the safety and efficacy of commands received from the MCD, the operations comprising: 
detect a predetermined trigger event associated with a change in the operation of the MCD (Vij; par. 57); 
in response to the detection of the predetermined trigger event, retrieve a predetermined validation protocol associated with the predetermined trigger event from a memory location associated with the data store (Vij; par. 57); and 
generate a validation request message that, when executed on the MCD, causes the MCD to perform at least one operation associated with the predetermined set of one or more validation protocols (Vij; par. 57, 59).

As per claim 9, Vij discloses the interface module of claim 1, wherein the circuit support base is configured to releasably couple to the medical device, and the module output interface is pluggably connectable to be in operable communication with the medical device (Vij; par. 31). 

As per claim 10, Vij discloses the interface module of claim 2, wherein the module output interface comprises a multiple contact electrical connector adapted to pluggably connect to a mating connector on the medical device (Vij; par. 41, 63).

As per claim 11, Vij discloses an interface module operable to interrupt unsafe commands that originate from a remote command device from being passed to a patient-applied apparatus, the interface module comprising: 
 (Vij teaches “a testing device that includes: an electrical connection device that electrically connects a medical device to a testing device; a software module on the testing device that interacts with a software module on the medical device and sends simulation commands to the software module on the medical device via the electrical connection device;” in par. 11-Examiner considers that the testing device is a mobile communication device (MCD)); and, 
a validation module in operable communication with the communication module, the validation module operable to determine whether to deliver the generated command signal to the medical device for execution by the medical device (Vij teaches “the determination module 218 determines that the ventilator system 101 is not functioning properly. Accordingly, in this embodiment, a pass-fail indicator 212 notifies the user that the ventilator system 101 failed the test performed by the testing device 122 on the ventilator system 101. If the determination module 218 determines that the response data are within an acceptable range or the same as the expected ventilator system response data, the determination module 218 determines that the ventilator system 101 is functioning properly” in par. 56), the validation module comprising: 
a module output interface operable to communicate commands from the validation module to the medical device for execution by the medical device (Vij; par. 56); and, 
a validation controller operably coupled to receive the generated command signal from the communication module, wherein the validation controller is further configured: 
to communicate with the MCD to execute, on the MCD, a first predetermined set of validation protocols according to a first predetermined validation schedule (Vij; par. 56); and, 
to determine whether the MCD responds to the first set of validation protocol according to a first set of predetermined performance criteria (Vij; par. 56), 
wherein, in response to determining that the MCD response does not meet the first set of predetermined performance criteria, the validation controller is configured not to transmit the generated command signal via the module output interface to the medical device for execution by the medical device (Vij teaches “if the determination module 218 determines that the ventilator 101 did not execute an alarm in the predetermined amount of time in response to the simulation commands, the determination module 218 determines that the ventilator system 101 is not functioning properly. In this embodiment, if the determination module 218 determines that the ventilator 101 did execute an alarm within the predetermined amount of time in response to the simulation commands, the determination module 218 determines that the ventilator system 101 is functioning properly” in par. 57).

As per claim 12, Vij discloses the interface module of claim 11, wherein, in response to determining that the MCD response meets the first set of predetermined performance criteria, the validation controller is configured to transmit the generated command signal via the module output interface to the medical device for execution by the medical device (Vij; par. 55). 

As per claim 13
to communicate with the MCD to execute, on the MCD, a second predetermined set of validation protocols according to a second predetermined validation schedule (Vij teaches “a) repeatedly sending simulation commands to a ventilator system via a testing device electrically connected to the ventilator system; b) repeatedly receiving a ventilator system response to the simulation commands; c) repeatedly recording the ventilator system response to the simulation commands as response data on the testing device; and d) repeatedly comparing the response data to expected ventilator system response data.” in par. 13-17); and, 
(iv) 	to determine whether the MCD responds to the second set of validation protocol according to a second set of predetermined performance criteria (Vij; par. 13-17), 
wherein, in response to determining that the MCD response does not meet the second set of predetermined performance criteria, the validation controller is configured not to transmit the generated command signal via the module output interface to the medical device for execution by the medical device (Vij; par. 44).

As per claim 14, Vij discloses the interface module of claim 13, wherein, in response to determining that the MCD response meets the first set of predetermined performance criteria and the second set of predetermined performance criteria, the validation controller is configured to transmit the generated command signal via the module output interface to the medical device for execution by the medical device (Vij; par. 13-17 and 44).

As per claim 15, Vij discloses the interface module of claim 11, the validation module further comprising a data store containing a program of instructions that, when executed by the validation controller, cause the validation controller to perform operations to validate the safety and efficacy of commands received from the MCD, the operations comprising: 
detect a predetermined trigger event associated with a change in the operation of the MCD (Vij; par. 57); 
in response to the detection of the predetermined trigger event, retrieve a predetermined validation protocol associated with the predetermined trigger event from a memory location associated with the data store (Vij; par. 57); 
generate a validation request message that, when executed on the MCD, causes the MCD to perform at least one operation associated with the predetermined set of one or more validation protocols (Vij; par. 57, 59).

As per claim 16, Vij discloses the interface module of claim 11, wherein the validation module is configured to releasably couple to the medical device, and the module output interface is pluggably connectable to be in operable communication with the medical device (Vij; par. 31).

As per claim 17, Vij discloses a medical system operable to interrupt unsafe commands that originate from a remote command device from being passed to a patient-applied apparatus, the medical system comprising: 
a housing containing a medical device configured to deliver therapy to a patient when connected to the patient (Vij; par. 26-Examiner considers that the ventilator includes a housing); 
a circuit support base configured to operably couple to a medical device (Vij teaches “a ventilator-testing device system” and “the ventilator breathing circuit 112” in par. 31); 
(Vij teaches “a testing device that includes: an electrical connection device that electrically connects a medical device to a testing device; a software module on the testing device that interacts with a software module on the medical device and sends simulation commands to the software module on the medical device via the electrical connection device;” in par. 11-Examiner considers that the testing device is a mobile communication device (MCD)); and, 
a validation module coupled to the circuit support base and in operable communication with the communication module, the validation module operable to determine whether to deliver the generated command signal to the medical device for execution by the medical device (Vij teaches “the determination module 218 determines that the ventilator system 101 is not functioning properly. Accordingly, in this embodiment, a pass-fail indicator 212 notifies the user that the ventilator system 101 failed the test performed by the testing device 122 on the ventilator system 101. If the determination module 218 determines that the response data are within an acceptable range or the same as the expected ventilator system response data, the determination module 218 determines that the ventilator system 101 is functioning properly” in par. 56), the validation module comprising: 
a module output interface operable to communicate commands from the validation module to the medical device for execution by the medical device (Vij; par. 56); and, 
a validation controller operably coupled to receive the generated command signal from the communication module, wherein the validation controller is further configured: 
to communicate with the MCD to execute, on the MCD, a first predetermined set of validation protocols according to a first predetermined validation schedule (Vij; par. 56); and, 
to determine whether the MCD responds to the first set of validation protocol according to a first set of predetermined performance criteria (Vij; par. 56), 
wherein, in response to determining that the MCD response does not meet the first set of predetermined performance criteria, the validation controller is configured not to transmit the generated command signal via the module output interface to the medical device for execution by the medical device (Vij teaches “if the determination module 218 determines that the ventilator 101 did not execute an alarm in the predetermined amount of time in response to the simulation commands, the determination module 218 determines that the ventilator system 101 is not functioning properly. In this embodiment, if the determination module 218 determines that the ventilator 101 did execute an alarm within the predetermined amount of time in response to the simulation commands, the determination module 218 determines that the ventilator system 101 is functioning properly” in par. 57).

As per claim 18, Vij discloses the medical system of claim 17, wherein, in response to determining that the MCD response meets the first set of predetermined performance criteria, the validation controller is configured to transmit the generated command signal via the module output interface to the medical device for execution by the medical device (Vij; par. 55). 

As per claim 19, Vij discloses medical system of claim 17, the validation module further comprising a data store containing a program of instructions that, when executed by the validation 
detect a predetermined trigger event associated with a change in the operation of the MCD (Vij; par. 57); 
in response to the detection of the predetermined trigger event, retrieve a predetermined validation protocol associated with the predetermined trigger event from a memory location associated with the data store (Vij; par. 57); 
generate a validation request message that, when executed on the MCD, causes the MCD to perform at least one operation associated with the predetermined set of one or more validation protocols (Vij; par. 57, 59).

As per claim 20, Vij discloses medical system of claim 17, wherein the circuit support base is configured to releasably couple to the medical device, and the module output interface is pluggably connectable to be in operable communication with the medical device (Vij; par. 31).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Vij et al. (hereinafter Vij) (US Patent Application Publication No. 2012/0197580 A1) in view of Bowman IV et al. (hereinafter Bowman) (US Patent No. 6.950.708 B2).

Claim 7 recites the interface module of claim 1, further comprising a watchdog timing module operably coupled to the validation controller and configured to cause the validation controller not to transmit the generated command signal via the module output interface to the medical device for execution by the medical device unless the watchdog timing module periodically receives a predetermined electrical signal within a predetermined timing window.
Vij fails to expressly teach “a watchdog timing module operably coupled to the validation controller and configured to cause the validation controller not to transmit the generated command signal via the module output interface to the medical device for execution by the medical device unless the watchdog timing module periodically receives a predetermined electrical signal within a predetermined timing window”. However, this feature is well known in the art, as evidenced by Bowman.
In particular, Bowman discloses  a watchdog module in col. 16, lines 4-17 and “it is preferable that at least one of the timing Signals (e.g. one of the lower frequency timers) be monitored by an independently timed watchdog circuit to reduce the risk of timing problems going undetected.” in col. 42, lines 47-52.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the aforementioned limitation as disclosed by Bowman with the motivation of reduce the risk of timing problems going undetected (Bowman; col. 42, lines 47-52).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited but not used prior art teach “Automatic self-test method for medical devices” US 20130086573 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295.  The examiner can normally be reached on 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.